IN THE COURT OF CRIMINAL APPEALS
OF TEXAS



NO. AP-76,222




EX PARTE GUADALUPE LERMA, Applicant




ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. 40504 IN THE 268th DISTRICT COURT
FROM FORT BEND COUNTY




           Per curiam.

O P I N I O N

            Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for writ of habeas corpus.  Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of aggravated sexual
assault of a child (count one), indecency with a child (count two), and indecency with a child (count
three) and sentenced to, respectively, thirty-three years’, twenty-five years’, and thirty years’
imprisonment.  The First Court of Appeals affirmed his conviction. Lerma v. State, Nos. 01-06-00083-CR, 01-06-00113-CR, and 01-06-00114-CR (Tex. Crim. App.–Houston [1st Dist.], delivered
March, 2007, no pet.).  
            Applicant contends, inter alia, that his appellate counsel rendered ineffective assistance
because counsel failed to timely notify Applicant that his conviction had been affirmed and failed
to advise him of his right to petitions for discretionary review pro se. 
            Appellate counsel filed an affidavit with the trial court.  Based on that affidavit and our
independent review of the record, we find that appellate counsel failed to timely notify Applicant that
his conviction had been affirmed and failed to advise him of his right to file petitions for
discretionary review  pro se. Ex parte Wilson, 956 S.W.2d 25 (Tex. Crim. App. 1997).  We also
find, therefore, that Applicant is entitled to the opportunity to file out-of-time petitions for
discretionary review of the judgments of the First Court of Appeals in Cause Nos.  01-06-00083-CR,
01-06-00113-CR, and 01-06-00114-CR that affirmed his conviction in Case No. 40504 from the
268th Judicial District Court of Fort Bend County.  Applicant shall file his petitions for discretionary
review with the Court of Appeals within 30 days of the date on which this Court’s mandate issues.
            All other claims are dismissed. Ex parte Torres, 943 S.W.2d 469 (Tex. Crim. App. 1997).
 
Delivered: September 16, 2009
Do not publish